DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Drawings
The drawings were received on 09/15/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-13, 19-21, and 23 are rejected 35 U.S.C. 103 as being unpatentable over Cheng et al. (USPGPUB No. 2021/0248102 A1, hereinafter referred to as Cheng) in view of Xia et al. (USPGPUB No. 2015/0055947 A1, hereinafter referred to as Xia). 
Referring to claim 1, Cheng discloses a method of training a physical interface {“perform PCIe link training automatically” last 2 lines of [0002], see Figs. 3 and 4.} between a first device and a second device {first device ”information handling system 102 (see Fig. 1, [0026]) and second device “PCIe device 300” (see Fig. 3, [0040]).}, the method comprising: 
performing a first training of the physical interface {“ PCIe auto-bifurcation process begins”, see Fig. 2a,[0037].} by communicating with the second device by using a first candidate group of lanes {“port A initially links with the device”, see Fig. 2a, [0037].} from among a plurality of lanes {“ One of the four ports”, see Figs. 2a, [0037].};
 performing a second training of the physical interface {“no branch of step 412” either cycling back to step 408 or auto-bifurcation 420, see Fig. , [0033].} by communicating with the second device by using a second candidate group of lanes {“method may proceed to step 420 instead of step 408”, see Fig. 4, [0050].} from among the plurality of lanes {“type of device x1, x4, x8, x16 etc”, see Fig. 4, [0049].}, the second candidate group being different from the first candidate group {“such pins may be coupled to GPIO inputs”, see Fig. 4, [0050].}; 
Cheng does not appear to explicitly disclose determining a lane group based on a result of the first training and a result of the second training; and setting the second device so that the determined lane group is used for the physical interface.
However, Xia discloses determining a lane group based {lane group “the group of unallocated wavelength channels”, see Fig. 7, [0046]} on a result of the first training and a result of the second training {“read the [first and second training results] overhead messages containing the explicit wavelength channel information”, see Fig. 7, [0046]}; and setting the second device so that the determined lane group is used for the physical interface {“subdivision circuit 134 subdivides the group of unallocated wavelength channels into multiple subgroups”, see Fig. 7, [0046]}.
Cheng and Xia are analogous because they are from the same field of endeavor, lane management. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cheng and Xia before him or her, to modify Cheng’s “system 102” (see Fig. 1) incorporating Xia’s “port discovery circuit 110” (see Fig. 6). 
The suggestion/motivation for doing so would have been to implement a realizing a converged WDM optical network is optical port discovery due to the limited capability of logic processing on optical signals for aggregating traffic of multiple series (Cheng [0003]).
Therefore, it would have been obvious to combine Xia with Cheng to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Xia discloses further comprising: 
selecting the second candidate group {“selection circuit 130 routes the [candidate group(s)] wavelength channels to the port discovery circuit 110”, see Fig. 6, [0034]} among the plurality of lanes based on the result of the first training {“reroutes allocated wavelength channel(s) between matching pairs of optical port(s) 220”, see Fig. 6, [0035]}.

As per claim 3, the rejection of claim 2 is incorporated and Xia discloses wherein the performing of the first training comprises: 
detecting a plurality of first valid window margins {“during a transmission test”, see Fig. 7, [0044]}, each valid window margin in the plurality of first valid window margins corresponding to a lane {said “test for that wavelength channel [lane]”, see Fig. 7, [0044]} from among the lanes in the first candidate group {lane group “the group of unallocated wavelength channels”, see Fig. 7, [0046]}, and wherein the selecting of the second candidate group comprises:
identifying a first lane {“the port discovery circuit 110 confirms the identified wavelength channel”, see Fig. 7, [0044]} corresponding to a minimum first valid window margin {“indicated wavelength channel is above a threshold”, see Fig. 7, [0044]} of the plurality of first valid window margins {these transmission tests can occur simultaneously “discovers a predefined set of one or more attributes of port33a”, see Fig. 7, [0042]}; 
and selecting lanes {“may suggest that the wavelength selection circuit 130 increase the slot width”, see Fig. 7, [0044]} from among the plurality of lanes excluding the first lane as the second candidate group {“suggest changes to one or more transmission parameters associated”, see Fig. 7, [0044]}.

As per claim 4, the rejection of claim 3 is incorporated and Xia discloses wherein the performing of the second training comprises: 
detecting a plurality of second valid window margins {“during a transmission test”, see Fig. 7, [0044]}, each valid window margin in the plurality of second valid window margins {these transmission tests can occur simultaneously “discovers a predefined set of one or more attributes of port33a”, see Fig. 7, [0042]} corresponding to a lane from among the lanes in the second candidate group {lane group “the group of unallocated wavelength channels”, see Fig. 7, [0046]}, and wherein the determining of the lane group comprises: 
identifying a second lane corresponding {“the port discovery circuit 110 confirms the identified wavelength channel” for another lane, see Fig. 7, [0044]}  to a minimum second valid window margin of the plurality of second valid window margins {these transmission tests can occur simultaneously “discovers a predefined set of one or more attributes of port33a”, see Fig. 7, [0042]}; 
identifying a higher valid window margin {“exceeds a second threshold greater”, see Fig. 7, [0045]} among the minimum first valid window margin and the minimum second valid window margin {“may determine that multiple optical signals are present when the received power level exceeds a second threshold greater than the first threshold”, see Fig. 7, [0045]} ; 
and selecting a candidate group corresponding {“may suggest that the wavelength selection circuit 130 increase the slot width”, see Fig. 7, [0044] to the identified valid window margin among the first candidate group and the second candidate group, as the determined lane group {“optionally communicate with the newly deployed optical port 220 to confirm the identified wavelength channel”, see Fig. 7, [0044]}.

As per claim 7, the rejection of claim 1 is incorporated and Cheng discloses further comprising: performing a third training {“no branch of step 412” either cycling back to step 408 or auto-bifurcation 420, see Fig. , [0033].} by communicating with the second device by using a third candidate group of lanes {“method may proceed to step 420 instead of step 408”, see Fig. 4, [0050].} from among the plurality of lanes, the third candidate group being different from the first candidate group and different from the second candidate group {“type of device x1, x4, x8, x16 etc”, see Fig. 4, [0049].};
Xia discloses wherein the determined lane group is determined based {lane group “the group of unallocated wavelength channels”, see Fig. 7, [0046]} on a result of the first training, a result of the second training {“read the [first and second training results] overhead messages containing the explicit wavelength channel information”, see Fig. 7, [0046]}, and a result of the third training {“subdivision circuit 134 subdivides the group of unallocated wavelength channels into multiple subgroups”, see Fig. 7, [0046]}.

As per claim 8, the rejection of claim 1 is incorporated and Xia discloses further comprising: verifying lanes between the first device and the second device from among the plurality of lanes {“confirms the identified wavelength channel”, see Fig. 7, [0044]}, wherein the first candidate group and the second candidate group include lanes {“optionally communicate with the newly deployed optical port 220 to confirm the identified wavelength channel”, see Fig. 7, [0044]}, from among the plurality of lanes {lane group “the group of unallocated wavelength channels”, see Fig. 7, [0046]}, that are determined to be valid lanes as a result of the verifying {“write the confirmation or information regarding the suggested changes”, see Fig. 7, last 5 lines of [0044]}.

Referring to claims 11-13, and 19 are method claims reciting claim functionality corresponding to the system claims of claims 1-4, and 7-8, respectively, thereby rejected under the same rationale as claims 1-4, and 7-8 recited above, inter alia, Xia discloses wherein the routing circuit comprises:
a decoder configured to generate a plurality of select signals {“receiver 112… received based on a… decoding error”, see Fig. 7, [0045]} by decoding the control signal {“OAM field”, see Fig. 7, last 4 lines of [0044]}; and a plurality of multiplexers configured {“DSLAM multiplexer” per port, see Figs. 6 and 7, [0043]} to form paths based on the plurality of select signals {“client-side port 30A and service-side port 33A form a matching pair”, see Figs. 6 and 7, [0043]}.

 Referring to claims 20-21, and 23 are system claims reciting claim functionality corresponding to the system claims of claims 1-4, and 7-8, respectively, thereby rejected under the same rationale as claims 1-4, and 7-8 recited above.

Allowable Subject Matter
Claims 5, 6, 9, 10, 15, and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 20220222492 A1, US 11256644 B2, US 20200385266 A1, US 10642764 B1, US 20200105994 A1, US 20180136899 A1, US 9536863 B2, US 20150304772 A1, US 20130231556 A1, and US 6697443 B1.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184